Citation Nr: 0515389	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  01-07 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for scar of donor site 
graft, right lower abdomen, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability 
(TDIU) due to service-connected disabilities.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance, or on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from December 1942 to August 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

A motion to advance this case on the Board's docket received 
in May 2005 has been granted under the authority of 
38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

In a January 2005 statement, the appellant withdrew his 
appeal with respect to the issue of entitlement to special 
monthly compensation (SMC) based on the need for regular aid 
and attendance (A&A) or at the housebound rate. 

In his January 2005 statement, he also indicated that a claim 
for service connection filed in September 2001 for a left 
hand disability has not yet been adjudicated. This matter is 
referred to the RO for appropriate action.

The issue of entitlement to a TDIU will be addressed in the 
remand following the order section of the decision.


FINDINGS OF FACT

1. All pertinent notification and evidentiary development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  In May 2005, prior to the promulgation of a decision in 
the appeal on the issue of special monthly compensation, VA 
received notification from the appellant of his desire to 
withdraw his appeal on the issue of SMC based on the need for 
regular aid and attendance or at the housebound rate. 

3.  The veteran's donor site scar, right lower abdomen, is 
manifested by superficial, objectively tender scars without 
functional limitations or deeper involvement. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of an 
appeal for special monthly compensation by the appellant have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2004).

2.  Entitlement to a rating higher than 10 percent for donor 
site scar, right lower abdomen, is not established. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.73 (2004), 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (prior to and 
after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision. 38 C.F.R. § 
20.202 (2004). Withdrawal may be made by the appellant or by 
his or her authorized representative. 38 C.F.R. § 20.204. The 
appellant has withdrawn his appeal on the issue of special 
monthly compensation and, hence, there remains no allegation 
of error of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decision, September 2001 statement of the case 
and supplemental statement of the case of March 2005, as well 
as in May 2004 VCAA letter, and a March 2005 notification 
letter, the RO notified the veteran of the evidence and 
information necessary to substantiate his claim, the specific 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit if he did not desire VA to obtain the evidence 
on his behalf. Although VA has not specifically requested him 
to submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for the VA to obtain 
such evidence. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in her possession. Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes in accordance with 38 U.S.C.A. § 5103(a) 
and Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004), the 
RO provided the initial notice required under the VCAA and 
readjudicated the veteran's claim in March 2005. 

The record also reflects that the veteran's service medical 
records and all post-service medical evidence identified by 
the veteran have been obtained. In addition, the veteran has 
been afforded appropriate VA examinations. The case was 
remanded in October 2003 for further development and re-
evaluation. Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
evidence. Accordingly, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

In addition, the Board notes that in a VA Form 21-4142, the 
veteran identified treatment from a private physician Dr. R., 
from January 1999 to September 2000, for his scar disability. 
A letter from Dr. R., dated in July 2000, indicated that the 
scar was becoming increasingly painful to the point where it 
was prohibiting the veteran from performing activities of 
daily living. The veteran's pain manifestations are well 
noted in more recent VA examinations, and are considered 
herein. The Board finds a remand to obtain these records 
prior to adjudication of the increased rating claim 
unnecessary, and that Dr. R.'s letter has not identified any 
manifestations, other than pain, that might be relevant to 
this claim. Thus there is no reasonability possibility that 
such evidence would substantiate the claim for an increased 
rating.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
of no prejudice to the veteran, and are not of sufficient 
significance to warrant another remand and further delay of 
the appellate process. See Bernard v. Brown, 4 Vet. App. 384 
(1993). Accordingly, with regard to the issues decided 
herein, the Board is satisfied that no further development of 
the record is required prior to adjudication of this claim.

II.  Factual Background

Evidence submitted in support of the claim reflects a July 
2000 letter from Dr. R. who indicated that he had treated the 
veteran for a scar on his right abdomen from skin graft 
harvest. He reported that it was becoming increasingly 
painful to the point where it was prohibiting the veteran 
from performing activities of daily living. 

October 2000 VA examination revealed that the right lower 
quadrant of the abdomen graft donor site was tender to the 
touch with a 19 cm tender scar. The veteran reported that the 
donor site caused constant pain, and was worse in the 
suprapubic area, and kept him awake at night. Physical 
examination revealed a 5 1/2 x 3 cm graft. The right lower 
quadrant of the abdominal graft donor site was tender to the 
touch with a 19 cm tender scar. 

In a December 2000 rating decision, the RO denied a rating 
higher than the currently assigned 10 percent, for the scar 
disability. 

In a March 2002 VA Form 646, the veteran asserted through his 
representative that he was unable to wear a belt, had 
tenderness, and the scar was very sensitive. He related that 
he wore suspenders to hold up his pants, and the scar was 
worse on sweating. He reported that the abdominal scar 
prevents him from performing activities of daily living 
(ADL's), and that he has difficulty feeding, dressing, 
shaving, and bathing, and in maintaining his home adequately.

Private orthopedic surgical associates treatment notes from 
February 2002 to May 2002 show treatment for the left hand 
and other conditions not on appeal at this time.

In October 2003, the Board remanded the case for further 
development. The Board found discrepancies in the reported 
dimensions of the veteran's scar area, and concluded that the 
veteran's disability should also be evaluated under the newly 
revised rating criteria for skin disabilities, effective 
August 30, 2002.

In May 2004, the RO informed the veteran of the VCAA and 
advised him to provide additional information on his claim, 
of what evidence he needed to provide, and what VA would 
obtain. 

The veteran provided a photograph displaying the abdominal 
area of the donor site. He also submitted a statement, VA 
Form 21-4138, indicating that he had a VA examination in 
March 2004, and had nothing further to provide. 

The veteran underwent May 2004 VA examination. He reported 
worsening problems with pain in the graft donor site of his 
abdominal wall, pain on belt pressure and any pressure on the 
scar, and occasional sharp pain without any pressure. He 
takes no pain medication. He was forced to wear loose 
trousers with suspenders to diminish the pain, which he 
assessed as 6 of 10.

Physical examination revealed a 23 x 0.4 cm flat right lower 
quadrant scar extending horizontally. Running off that is a 
6.5 x 0.1 cm flat scar, which is more vertical coming off the 
lateral portion of the main scar. It is slightly tender to 
palpation mostly over the medial one-quarter length of the 
scar, with adherence to the underlying tissue superficially. 
The scar is superficial in nature. There are no pigmentary 
changes and no swelling or keloid formation. At the lateral 
end of the scar there is a small nontender herniation 
inferior to that area also. No mass was felt within the 
herniation. Even with pressure there was no increased 
bulging. Diagnosis was residuals of scar on the right lower 
quadrant from graft donor site.

In a January 2005 VA examination, a different examiner noted 
that the veteran had a lower abdominal scar which was the 
donor site for graft to his crushed right hand injury in 
1944. The veteran reported that during the summertime he gets 
rashes to the scar area, and has a lot of discomfort to the 
site but it is not functionally limiting except with heavy 
lifting which aggravates pain. He required some assistance 
from his wife when dressing, but was not helpless, was not 
housebound, and was quite independent of his other ADL's. He 
attributed his limitation of ADL's mostly to loss of function 
to the right hand and also from carpal tunnel syndrome of the 
left hand and vertebral abnormality. Impression was residual 
scar of abdomen and functional loss of use of the right hand.

The RO subsequently requested an opinion on functional 
limitation due to residual scarring on the veteran's abdomen, 
from the same VA examiner who performed the May 2004 VA 
examination. In a January 2005 opinion, the examiner reported 
that the veteran has a 23 x 0.4 cm flat right lower quadrant 
scar presenting horizontally. Running off that there was a 
6.5 x 0.1 cm flat scar, which was more in a vertical 
orientation coming off the lateral portion of the vein [sic] 
scar. It was minimally tender to palpation over the medial 
one-quarter length of the scar, and there was adherence to 
the underlying tissue superficially. The scar was noted as 
superficial in nature, with no mass or herniation. There was 
no swelling or keloid formation. There was a small, 
nontender, herniated area inferior to the scar itself, but no 
mass within the herniation. The examiner opined that it was 
"as least as likely as not that there is no evidence of any 
functional limitation as related to his abdominal scar.' The 
examiner stated that there was no evidence of any 
unemployability related to the lower abdominal scarring.

In a March 2005 supplemental statement of the case, the RO 
readjudicated the claim under the revised criteria for rating 
skin disabilities. In a March 2005 statement, the veteran 
indicated that he was not satisfied with the decision. 

In various statements during the pendency of this appeal, and 
in more recent April and May 2005 statements from his 
representative, the veteran argued that a higher rating is 
warranted for his skin disability, and that extraschedular 
consideration is appropriate. He also asserted that his 
service-connected conditions prevent him from seeking, 
gaining, and maintaining meaningful gainful employment, and 
that a total disability on the basis of individual 
unemployability, is warranted.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration, or if 
they are tender and painful on objective demonstration. Scars 
may also be rated based on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 
7805 (2002).

Prior to August 30, 2002, the veteran's scars could also be 
rated analogous to burns, third degree. Scars with an area or 
areas exceeding 6 square inches (38.7 sq. cm.) warrant a 10 
percent rating. An area or areas exceeding 12 square inches 
(77.4 sq. cm.) warrants a 20 percent rating. Area or areas 
exceeding one-half square foot (0.05 sq. m.) warrant a 30 
percent rating, and exceeding 1 square foot (0.1 sq. m.) 
warrant a 40 percent rating. 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2002).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804. 

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
evaluation if they involve an area or areas of 144 square 
inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, 
Diagnostic Code 7802. A superficial scar is one not 
associated with underlying soft tissue damage. Diagnostic 
Code 7802, Note (2). Superficial scars that are unstable 
(frequent loss of covering over the scar, or painful on 
examination, warrant a 10 percent rating (diagnostic code 
7803, Note (1)).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent evaluation if the 
area or areas of involvement exceeds 6 square inches (39 sq. 
cm.); a 20 percent evaluation if the area or areas of 
involvement exceeds 12 square inches (77 sq. cm.). 38 C.F.R. 
§ 4.118, Diagnostic Code 7801. 
A deep scar is one associated with underlying soft tissue 
damage. Diagnostic Code 7801, Note (2).

Otherwise, rate based upon the limitation of function of the 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Service connection was granted for the veteran's abdominal 
scar in a September 1970 rating action, and assigned a 0 
percent rating effective June 12, 1970, under diagnostic code 
7805. A September 1997 rating action increased the rating to 
10 percent effective January 7, 1997, under diagnostic code 
7804, for superficial, tender, and painful scars, which has 
remained unchanged. 

Preliminarily, the Board notes that the abdominal scar was 
noted to be 19 cm in October 2000 VA examination, and 23 cm. 
in more recent VA examinations. The Board will utilize the 
larger measurement in its determination. 

Although the appellant complained of excessive pain, the 
January 2005 VA examiner opined that there was no evidence of 
functional impairment due to the abdominal scar disability. 
The disability has been consistently described as 
superficial, tender and well healed in all VA examinations 
pertinent to the claim. Although the veteran claims that the 
abdominal scar has worsened, the evidence does not support 
such claims. In a May 2004 VA examination, the examiner noted 
that the veteran took no medication for the asserted 
abdominal pains, and that the scar was slightly tender to 
palpation. The veteran confirmed in the course of a January 
2005 VA examination by a different VA examiner, that he was 
assisted in dressing by his wife, but was independent of 
other ADL's, other than dressing himself, and was not 
housebound. In a January 2005 opinion by the same examiner 
who examined the veteran in May 2004, and who reviewed the 
veteran's medical records in the May 2004 VA examination, the 
examiner opined that there was no functional limitation 
attributable to the veteran's abdominal scar. 

In sum, the objective evidence demonstrates that the 
disability does not display limitation of the affected part 
for a higher rating under both old and revised diagnostic 
code 7805. Further, there is no symptomatology for assignment 
of a higher rating under other diagnostic codes. The scar is 
essentially superficial, tender, and painful, which warrants 
a 10 percent rating under both old and revised regulations.

Moreover, a higher rating under any other code is 
unavailable. The available evidence on the most recent VA 
examinations show that the veteran's scars amount to an area 
less than 77.4 sq. cm. as required for a higher 20 percent 
rating analogous to burns under the old criteria, and far 
less than 77 sq. cm. required for a 20 percent rating under 
the revised rating criteria (Diagnostic code 7801). 
Parenthetically, the Board notes that there is mathematical 
error in the 58.15 sq. cm. area calculated by the RO, and 
that the area of the scar is actually much less than noted. 
In general, the preponderance of the evidence indicates that 
the service-connected abdominal scar has never met the area 
required for a higher 20 percent rating under both old and 
revised rating criteria.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation for the disability at issue.

The evidence of worsening disability and functional 
impairment due to the scar consists of the veteran's own 
statements. However, the objective medical evidence does not 
support his contentions. Accordingly, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1). The record reflects that the veteran has not 
required frequent hospitalization for this scar disability, 
and that the manifestations are not in excess of those 
already contemplated by the schedular criteria. In sum, there 
is no indication in the record that the average industrial 
impairment from this disability would be in excess of that 
contemplated by the assigned 10 percent rating. Therefore, 
referral of this case for extra- schedular consideration is 
not in order. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The appeal on the issue of special monthly compensation (SMC) 
based on the need for regular aid and attendance (A&A) or at 
the housebound rate, is dismissed. 

A rating in excess of 10 percent for scar of donor site 
graft, right lower abdomen, is 
denied.


REMAND

Review of the claims file reflects that on VA examinations in 
March 2004 and January 2005, the examiner opined that the 
veteran's abdominal disability did not preclude 
employability. However, the record shows that the veteran's 
other service-connected condition was excluded from this 
deliberation, e.g. loss of use of right hand currently 
evaluated as 70 percent disabling. Under the circumstances, 
the Board finds reexamination and medical opinion necessary, 
with complete claims files review by the examiner(s), 
pertinent to the impact of all service-connected disabilities 
on the veteran's employability.

In light of the fact that remand for additional evidentiary 
development is otherwise in order, the RO should also take 
corrective action relevant to the VCAA notice provided 
pertinent to the TDIU claim, and provide VCAA notifications 
to the veteran specific to this claim.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should provide the veteran 
with a VCAA letter responsive to his 
claim for a TDIU, to include notification 
that he should submit any pertinent 
evidence in his possession.  He should 
also identify any pertinent medical 
treatment as to the approximate date and 
the location of any treatment of the 
service connected disorders.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran, not already of 
record, to include VA or private records 
pertinent to treatment or evaluation of 
the veteran's service-connected 
disabilities, including any pertinent 
records from Dr. R. The veteran and his 
representative should be informed if the 
RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, and be requested to provide the 
outstanding evidence.

3.  Then, the veteran should be afforded 
VA examination(s) by a physician or 
physicians with appropriate expertise. 
The claims files, to include a copy of 
this Remand, must be made available for 
review by the examiner(s), and the 
examiner(s) should note such review in 
the report. The examiner(s) should 
identify the limitations resulting from 
all service- connected disabilities and 
provide an opinion as to whether the 
service-connected disabilities are 
sufficiently severe to render him unable 
to maintain any form of substantially 
gainful employment consistent with his 
education and industrial background. The 
rationale for all opinions expressed must 
also be provided.

4.  Then, the RO should readjudicate the 
TDIU claim based upon a de novo review of 
all pertinent evidence and consideration 
of all applicable criteria. If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


